      Case 2:21-cv-00316 Document 43 Filed 06/17/21 Page 1 of 3 PageID #: 476




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT CHARLESTON

 B.P.J., by her next friend and mother,
 HEATHER JACKSON,

      Plaintiff,

 v.                                                            Civil Action No. 2:21-cv-00316
                                                               Honorable Joseph R. Goodwin
 WEST VIRGINIA STATE BOARD OF
 EDUCATION; HARRISON COUNTY
 BOARD OF EDUCATION; WEST
 VIRGINIA SECONDARY SCHOOL
 ACTIVITIES COMMISSION; W.
 CLAYTON BURCH, in his official
 capacity as State Superintendent; and
 DORA STUTLER, in her official capacity
 as Harrison County Superintendent,

      Defendants.

                           AGREED STIPULATION TO EXTEND
                          TIME TO FILE RESPONSIVE PLEADING

         COME NOW the parties, by their respective counsel, and stipulate and agree that

Defendants shall have to and including the 2nd day of July, 2021 to file a responsive pleading in

this matter.

         Dated this 17th day of June, 2021.

Agreed to by:

 /s/ Kelly C. Morgan
Kelly C. Morgan (WV Bar #9519)
BAILEY & WYANT, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, West Virginia 25337-3710
Counsel for West Virginia State Board of Education
and W. Clayton Burch
    Case 2:21-cv-00316 Document 43 Filed 06/17/21 Page 2 of 3 PageID #: 477




/s/ Roberta F. Green (with permission)
Roberta F. Green (WV Bar #6598)
Shuman McCuskey Slicer PLLC
P.O. Box 3953 (25339)
1411 Virginia Street East, Ste 200
Charleston, West Virginia 25301
Counsel for West Virginia Secondary School Activities Commission


/s/ Susan L. Deniker (with permission)
Susan L. Deniker (WV Bar #7992)
Steptoe & Johnson, PLLC
400 White Oaks Boulevard
Bridgeport, WV 26330-4500
Counsel for Harrison County Board of Education and Dora Stutler

/s/ Loree Stark
Loree Stark (WV ID 12936)
American Civil Liberties Union of WestVirginia Foundation
P.O. Box 3952
Charleston, W 25339-3952
Counsel for Plaintiff

/s/ Kathleen Hartnett
Kathleen Hartnett
Julie Veroff
Cooley LLP
101 California Street 5th Floor
San Francisco, CA 94111-5800
Counsel for Plaintiff

/s/ Katelyn King
Katelyn Kang
Cooley LLP
55 Hudson Yards
New York, NY 10001-2157
Counsel for Plaintiff

/s/ Elizabeth Reinhardt
Elizabeth Reinhardt
Cooley LLP
500 Boylston Street, 14th Floor
Boston, MA 02116-3736
Counsel for Plaintiff
    Case 2:21-cv-00316 Document 43 Filed 06/17/21 Page 3 of 3 PageID #: 478




/s/ Andrew Barr (with permission)
Andrew Barr
Cooley LLP
1144 15th St., Suite 2300
Denver, CO 80202-5686
Counsel for Plaintiff

/s/ Avatara Smith-Carrington
Avatara Smith-Carrington
Lambda Legal
3500 0ak Lawn Avenue, Suite 500
Dallas, TX 75219
Counsel for Plaintiff

/s/ Joshua Block
Joshua Block
Taylor Brown
Chase Strangio
American Civil Liberties Union Foundation
125 Broad Street
New York, NY 10004
Counsel for Plaintiff

/s/ Carl Charles
Carl Charles
Tara Borelli
Lambda Legal
730 Peachtree Street NE, Suite 640
Atlanta, GA 30308-1210
Counsel for Plaintiff

/s/ Sruti Swaminathan
Sruti Swaminathan
Lambda Legal
120 Wall Street, 19th Floor
New York, NY 10005
Counsel for Plaintiff
